   Case 19-11985-jkf  Doc 37-1 Filed 10/16/19 Entered 10/17/19 08:58:43 Desc
                         certificate of service Page 1 of 1
                 IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)
 IN RE:                                         :
 SARA M. KEENAN                                 :    BK. No. 19-11985-jkf
                         Debtor                 :
                                                :    Chapter No. 13
 WELLS FARGO BANK, N.A.                         :
                         Movant                 :
                   v.                           :
 SARA M. KEENAN                                 :
 DENNIS KEENAN (NON-FILING CO-                  :    11 U.S.C. §362 AND §1301
 DEBTOR)                                        :
                         Respondents            :

                                 CERTIFICATE OF SERVICE

I hereby certify that service upon all interested parties, indicated below was made by sending true
and correct copies of the Motion of WELLS FARGO BANK, N.A. for Relief from the Automatic
Stay and Co-Debtor Stay and Notice of Hearing by electronic means on October 16, 2019.

  SCOTT F. WATERMAN (CHAPTER 13)                       SARA M. KEENAN
  CHAPTER 13 TRUSTEE                                   8716 MACON STREET
  2901 ST. LAWRENCE AVE.                               PHILADELPHIA, PA 19152
  SUITE 100
  READING, PA 19606                                    DENNIS KEENAN (NON-FILING CO-
                                                       DEBTOR)
  BRAD J. SADEK, ESQUIRE                               8716 MACON STREET
  1315 WALNUT STREET                                   PHILADELPHIA, PA 19152-1513
  SUITE 502
  PHILADELPHIA, PA 19107

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  200 CHESTNUT STREET
  SUITE 502
  PHILADELPHIA, PA 19106



                                                       /s/ Thomas Song, Esquire
                                                       Thomas Song, Esq., Id. No.89834
                                                       Phelan Hallinan Diamond & Jones, LLP
                                                       1617 JFK Boulevard, Suite 1400
                                                       One Penn Center Plaza
                                                       Philadelphia, PA 19103
                                                       Phone Number: 215-563-7000 Ext 31387
                                                       Fax Number: 215-568-7616
 October 16, 2019                                      Email: Thomas.Song@phelanhallinan.com
